Lamar, J.
Glass was prosecuted in the city court of Fayetteville, for a misdemeanor. The affidavit charged him with the offense of “ gaming.” The accusation based thereon charged that ha “ did . . play and bet for money and other things of value, at a game of seven-up, skin, and other games played with cards.” The defendant demurred on the ground that the accusation did not follow the affidavit, in that it covered matters other than those contained therein. On the authority of Dickson v. State, 62 Ga. 588, Brown v. State, 109 Ga. 572, and Williams v. State, 107 Ga. 693, the judge properly overruled the demurrer. If the affidavit had charged the defendant with playing “seven-up,” the defendant could not have been put on trial for playing at any other game, or for gaming generally. Blake v. State, 112 Ga. 537. But where the affidavit sets out that the defendant was guilty of the general offense of gaming, the accusation can allege that he was guilty of any specific act included within the definition. The accusation can not be broader than the affidavit, but, as the greater includes the less, if the affidavit is general, the accusation can be specific.

Judgment affirmed.


All the Justices concur.